Citation Nr: 1618937	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO. 13-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than March 9, 2010, for the assignment of a 10 percent rating for left shoulder degenerative joint disease (DJD), status post repair for subluxing shoulder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1985 to December 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. In an October 1988 rating decision, the RO granted service connection for left shoulder DJD and assigned a non-compensable evaluation, effective on December 5, 1987 (date following his separation from service). It was unappealed and became final. New and material evidence was not received within one year of the decision.
 
 2. The Veteran filed a claim for an increased rating in March 9, 2010, and in a July 2010 rating decision the RO granted a rating of 10 percent for painful motion of the left shoulder, effective March 9, 2010. 

 
CONCLUSION OF LAW

The criteria for an effective date earlier March 9, 2010 for the assignment of a 10 percent rating for left shoulder DJD are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial effective date following the grant of an increased rating for left shoulder DJD. Once a claim is substantiated additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The VLJ clarified the issue and explained the concepts of assigning an earlier effective date and inquired as to the existence of evidence. The actions of the VLJ supplement the VCAA and complies with 38 C.F.R. § 3.103. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, however, a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date for the award of an increased rating, and therefore VA had no duty to obtain one. Since VA has obtained all relevant identified records and the duty to obtain an opinion did not arise, its duty to assist in this case is satisfied. 

II. Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received. 38 U.S.C.A. § 5110(a) . If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation. 38 U.S.C.A. § 5110(b)(1). The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2).

During the pendency of the appeal the definition of what constitutes a valid claim has changed. Effective March 24, 2015, VA amended its regulations to require that in order to be considered a valid claim, a claim for benefits must be submitted on a standardized form. 79 Fed. Reg. 57,660 (Sept. 25, 2014) (eff. Mar. 24, 2015). However, this amendment only applies to claims or appeals filed on or after March 24, 2015. Id. Claims or appeals pending on that were pending on that date are to be decided by the regulations as they existed prior to the amendment. Id. As the Veteran's claim was pending on March 24, 2015, the Board will apply the laws and regulations as they existed prior to the amendment in determining whether a submission constituted a claim for benefits. Id.

Under the law prior to the amendment, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim was any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). Under the law at the time, VA had an obligation to look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and was required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

In this case, the Veteran's claim for an increased rating for left shoulder DJD was received on March 9, 2010. The Veteran's April 2010 VA examination noted x-ray evidence of cystic degenerative changes affecting the inferior margin of the glenoid. Based on this evidence, the RO granted a rating of 10 percent for the left shoulder DJD based on the presence of painful motion of the shoulder joint, effective March 9, 2010, the date of the Veteran's claim for an increased rating. The Veteran does not argue, and the evidence does not show, that there were any other pending claims for an increased rating prior to the March 9, 2010 claim. As such, the appropriate date of claim in this case is March 9, 2010. 

With the date of claim determined, the Board must now look to the evidence to determine whether it is factually ascertainable that the Veteran's disability level increased during the one year prior to his March 9, 2010 claim. During the one year period in question there are no treatment records or VA examination reports reflecting a diagnosis of DJD or arthritis, or documenting complaints of painful or limited motion of the left shoulder. 

The Veteran has submitted several statements, and asserted during his January 2016 testimony before the undersigned, that his left shoulder disability has been manifested by painful motion and some limitation of motion ever since the initial injury. He is competent to report lay observable symptoms, such as pain, as well as resulting limitation of motion or function due to the presence of such symptoms, and there is no evidence that the statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, the Board finds the statements and testimony are entitled to some probative weight.

However, 38 U.S.C.A. § 5110(b) applies when there has been a change within the year prior to the date of claim. Here, there is no proof of a change in disability level within the one year prior to the March 9, 2010, date of claim, and there is certainly no date upon which to establish an earlier effective date for the award of the 10 percent rating for left shoulder DJD. As there is no date during the one year period prior to the claim upon which it is factually ascertainable that the Veteran's disability worsened, the controlling date in this case is the date of the Veteran's claim. As such, the currently assigned effective date of March 9, 2010, the date of the Veteran's claim, is proper.

The Veteran has alleged that the effective date for the 10 percent rating should be the same as the effective date for the initial award of service connection, indicating that he filed his claim within a year of separation and the same symptomatology has been persistent since. However, this argument in essence would result in a prohibited freestanding claim for an earlier effective date.

The Veteran has also cited to service treatment records and discharge documents that indicate he was 10 percent disabled at separation. However, disability evaluations for VA purposes are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. A determination made by a service branch as to disability level is not binding on VA, and indeed VA independently determined that the Veteran's disability level was noncompensable in nature in the October 1988 rating decision granting service connection, a determination which was unappealed at the time. As such, the treatment record noting a 10 percent disability is not grounds for the award of an earlier effective date for the current 10 percent rating.

While the Board is sympathetic to the Veteran's arguments, the Board is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). For these reasons, the claim for an effective date earlier than March 9, 2010, is denied.


ORDER

Entitlement to an effective date earlier than March 9, 2010 for an increased rating of 10 percent for left shoulder DJD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


